DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 13 and 15 – 21 are pending.
Claims 16, 18 and 19 are objected.
Claims 1 – 13 and 15 – 21 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 2 is rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: relationship between the first and second cooling unit, and the first hydrophobic filer and the second hydrophobic filter.  Based on the disclosure and Fig. 1A and 1B the cooling units and the filter units of the dewaxing unit are used in sequence in the dewaxing of crude methanol comprising paraffin wax.
Claim 17 is rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 – 13, 20 and 21 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 does not further limit claim 1 with the limitation of a heat exchanger because the heat exchanger is not disclosed as being part of the dewaxing unit of claim 1.  Also, claim 5 as a dependent claim is construed to incorporate by reference all the limitations of claim 1, and the claim does not seem to further limit the two cooling units which are disclosed as part of the dewaxing unit of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 6 – 13, 20 and 21 are rejected for being depend upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3 – 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Statoil ASA (WO2007/040401) in view of Sabic Global Technologies, B.V. (WO2019/016757) (Sabic) and Li Daming (CN 109758821) (Daming) (see English translation).
The claims cover, inter alia, a method of processing crude methanol that comprises paraffin wax, the method comprising: processing a crude methanol stream to produce a first liquid stream comprising primarily water, methanol, and paraffin wax, collectively; flowing the first liquid stream to a dewaxing unit, the dewaxing unit comprising: a feed inlet; and a first cooling unit and a second cooling unit arranged in parallel with each other, wherein the dewaxing unit is adapted such that the dewaxing unit feed inlet is in fluid communication with the first cooling unit, or the second cooling unit, or both, wherein the fluid communication is controlled by one or more valves between and/or in fluid communication with the dewaxing unit feed inlet and the first cooling unit, and/or one or more valves between and/or in fluid communication with the dewaxing unit feed inlet and the second cooling unit; and separating the first liquid stream, in the dewaxing unit, to form (1) a paraffin wax stream comprising primarily paraffin wax and (2) a dewaxed crude methanol stream.
Dependent claims 3 – 9 and 15 further limit the method.
However, Statoil discloses a method of processing crude methanol that comprises paraffin wax, the method comprising: 
a) processing a crude methanol stream to produce a first liquid stream comprising primarily water, methanol, and paraffin wax by
a1) flowing a crude methanol stream comprising paraffin wax to a heat exchanger;
a2) cooling the crude methanol stream, by the heat exchanger, to form a cooled crude methanol stream;
a3) flowing the cooled crude methanol stream to a first condenser;
cooling the cooled crude methanol stream, in the first condenser, to form a partially condensed stream;
a4) flowing the partially condensed stream to a vapor - liquid separator; and a5) separating the partially condensed stream, by the first separator, to form
at least (1) a first vapor stream comprising one or more of hydrogen, carbon monoxide, carbon dioxide, methane, nitrogen, uncondensed methanol, and
water; and (2) the first liquid stream comprising primarily water, methanol, and paraffin wax, collectively.
flowing the first liquid stream to a dewaxing unit, the dewaxing unit comprising a cooling unit
separating the first liquid stream, in the dewaxing unit, to form (1) a paraffin wax stream comprising primarily paraffin wax and (2) a dewaxed crude methanol stream.
flowing the first vapor stream to a second condenser;
cooling the first vapor stream, in the second condenser, to form a cooled first vapor stream;
flowing the cooled first vapor stream to a second separator (high pressure separator); and
separating the cooled first vapor stream, by the second separator, to form at least (1) a second vapor stream comprising one or more of synthesis gas and methane (recycled at least in part to the methanol synthesis reactor) and (2) a second liquid stream comprising primarily methanol.
(pp. 5, ln 7 to pp. 7, ln 28; fig. 1 & pp. 3, ln 25 – 28)
The difference between the instantly claimed invention and Statoil is as follows: a first cooling unit and a second cooling unit arranged in parallel; and switching from operating the first cooling unit to operate the second cooling unit, and cleaning the first cooling unit while the second cooling unit is in operation.
However, Sabic discloses a process for dewaxing of hydrocarbon streams (such as Fisher-Tropsch mixtures) by using dewaxing units comprising a condenser.  ([0025]).  The dewaxing units are organized in parallel and are run alternatively; when one is running, the second one is undergoing a cleaning operation to remove accumulated wax.  ([0024] – [0030] & Fig. 1).  Also, Daming discloses a process for the dewaxing of methanol streams comprising several dewaxing filtration units that are run in parallel; at least one is dewaxing the methanol stream while the one is undergoing a cleaning operation to remove the accumulated wax. ([0012], [0014] – [0025]) & claims 1 – 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the process of Statoil by first including additional dewaxing condenser as suggested by Sabic.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention place the original condenser and added condenser in a parallel orientation as suggested by Sabic.  Motivation for the parallel orientation of the condensers is suggested by Daming.   Also, “an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical, we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. (DyStar Textilfarben GmbH  & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1366, 1368; 80 USPQ2d 1641, 1649, 1651 (Fed. Cir. 2006)).
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention  was made, would have been motivated to modify the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success.
Allowable Subject Matter
Claims 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622